     LAW OFFICES OF RONALD A. MARRON 
 1   RONALD A. MARRON (SBN 175650)
     ron@consumersadvocates.com 
 2   MICHAEL T. HOUCHIN (SBN 305541)
 3   mike@consumersadvocates.com
     651 Arroyo Drive 
 4   San Diego, California 92103 
     Telephone: (619) 696-9006 
 5   Facsimile: (619) 564-6665
 6   LAW OFFICE OF DAVID ELLIOT
     DAVID ELLIOT (SBN 270381)
 7   davidelliot@elliotlawfirm.com
     2028 3rd Avenue
 8   San Diego, CA 92101
     Telephone: (858) 228-7997
 9   Attorneys for Plaintiff and the Proposed Class
10
11                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF CALIFORNIA
12
13   CRYSTAL HILSLEY, on behalf of         ) Case No. 3:17-CV-2335-GPC-MDD
     herself and all others similarly situated,
                                           )
14                                         ) CLASS ACTION
15                             Plaintiff,  )
                                           )
16         vs.                             ) SUPPLEMENTAL
                                           ) DECLARATION      OF DR. GEORGE
                                             E. BELCH, Ph.D. IN SUPPORT OF
17                                         ) PLAINTIFF’S MOTION FOR
                                           ) CLASS CERTIFICATION AND
18
     OCEAN SPRAY CRANBERRIES, INC.; ) TO APPOINT CLASS COUNSEL
19   ARNOLD WORLDWIDE LLC, and Doe )
     defendants 1 through 5, inclusive,    )
20                                         ) Date: November 9, 2018
                               Defendants. ) Time: 1:30 p.m.
21                                         ) Ctrm: 2D
                                           ) Judge: Hon. Gonzalo P. Curiel
22                                         )
23                                         )
                                           )
24                                         )
                                           )
25                                         )
                                           )
26
27
28

                                          -1-
              Hilsley v. Ocean Spray Cranberries, Inc., et al., Case No. 3:17-CV-2335
         SUPPLEMENTAL DECLARATION OF DR. GEORGE E. BELCH, PH.D. IN SUPPORT OF
      PLAINTIFF’S MOTION FOR CLASS CERTIFICATION AND TO APPOINT CLASS COUNSEL
       Crystal Hilsley
             v.
Ocean Spray Cranberries, Inc.
  Arnold Worldwide LLC




 United States District Court for
the Southern District of California


Case No. 3:17-CV-2335-GPC-MDD




  Supplemental Declaration

                of

     Dr. George E. Belch
1. I was retained in this matter to offer an opinion regarding whether the claim made on the

   package label that Ocean Spray Cranberry juice products, such as Cran-Apple and Cran-Grape,

   contain no artificial flavors and the absence of a label declaration of the use of artificial flavors,

   affect the price a reasonable consumer is willing to pay for them. I was also asked to opine on

   whether consumers of Ocean Spray Cranberry juice products might perceive them differently

   if they are made aware of the use of artificial flavoring in these products. To opine on these

   issues, a consumer survey was conducted to determine the importance of images and

   information on the labels of two Ocean Spray Cranberry juice flavors, Cran-Apple and Cran-

   Grape, in evaluating these products for purchase. The study also focused on consumer

   evaluations of these products based on the images and information on the label and purchase

   likelihood for them. A comparison was made between Ocean Spray Cran-Apple/Cran-Grape

   products that have a claim on the label stating that they contain no artificial flavors with those

   using a label disclosing that the juices are artificially flavored.

2. The consumer survey that was conducted and used as the basis of my opinions followed

   generally accepted principles for surveys used as evidence in litigation as discussed in the

   Reference Manual on Scientific Evidence.1 The survey method used for this study gave proper

   attention to the following key areas: the definition of the relevant population; the procedures

   for sampling from the relevant population; the survey design and questions used; the nature of

   the specific test and control stimuli shown to sampled consumers; and the analysis of the data

   gathered from the survey.
   1
     Reference Manual on Scientific Evidence 3rd Ed., Federal Judicial Center, available
   at https://www.fjc.gov/sites/default/files/2012/SciMan3D09.pdf




                                                   1
3. The results of the survey conducted showed that consumers definitely consider information

   regarding whether Ocean Spray Cranberry juice products contain no artificial flavors and

   colors or are artificially flavored when evaluating them for purchase. Moreover, the inclusion

   of information on the label of Ocean Spray Cranberry juice products stating that they have no

   artificial flavors or are artificially flavored affects consumer evaluations of the product,

   likelihood of purchase, and the price consumers are willing to pay for them. Consumers who

   saw Ocean Spray Cranberry juice product labels stating the product has no artificial flavors

   evaluated them more favorably on important product attributes such as nutritional value,

   healthiness, and having natural ingredients compared to those who see labels disclosing that

   the product is artificially flavored. Consumers also have higher levels of purchase likelihood

   for Ocean Spray Cranberry juice products that use the claim of no artificial flavors on the label

   versus those products that include a disclosure of artificial flavors on the package label.

4. Demonstrating that consumers consider whether Ocean Spray Cranberry juice products contain

   no artificial flavors or are artificially flavored when evaluating them for purchase is important

   as it establishing the materiality of this product claim in their decision making processes. Thus,

   the claim made on the package label that Ocean Spray Cranberry juice products, contain no

   artificial flavors could be expected to affect the price a reasonable consumer is willing to pay

   for them.

5. To determine whether the claim made on the package labels that Ocean Spray Cranberry juice

   products, contain no artificial flavors impacts the price a reasonable consumer is willing to pay

   for them, I used a survey based on contingent valuation methodology (CVM). Contingent

   valuation is a survey based method of estimating the value that a consumer places on an item

   by varying its features and having them directly report what they are willing to pay for it. The



                                                 2
   survey I conducted asked consumers to consider whether the disclosure of the use of artificial

   flavors in Ocean Spray Cran-Apple or Cran-Grape juice products would affect the price they

   would be willing to pay for these products. If they said yes, they were then asked to indicate

   how much more or less they would be willing to pay for the Ocean Spray Cranberry juice

   products based on this disclosure. Contingent valuation methodology provides an approach to

   measuring what a reasonable consumer would have paid for the Ocean Spray Cranberry juice

   products if they were aware of the use of artificial flavors in them. The results of the survey

   based on the contingent valuation method found that consumers would be likely to pay an

   average of 61 cents less for the Ocean Spray Cranberry juice products. This number could be

   extrapolated to the entire class and provides the basis for an economic damages model.

6. It should be noted that the contingent valuation method is essentially asking survey respondents

   to consider a hypothetical scenario and they are then asked to consider new information to help

   them make a purchase decisions. Many of the studies using CVM ask respondents to make

   choices between different options.      The approach used in this study presented survey

   respondents with the hypothetical scenario as follows: The label states that Ocean Spray Cran-

   Apple/Cran-Grape juice has no artificial flavors. If Ocean Spray Cran-Apple/Cran-Grape

   juice was artificially flavored, would this have an influence on the price you would be willing

   to pay for this product? If respondents answered yes to this question, they were asked how this

   information would influence the price they would be willing to pay by indicating whether they

   would be willing to pay more, would be willing to pay less or would not purchase it.

   Respondents who indicated they would be willing to pay less or more were then asked how

   much less/more on a scale ranging from zero to 99 cents.




                                                3
7. In the order for supplemental briefing, the court has noted that alternative approaches are often

   used to determining whether damages from false advertising claims have occurred including

   conjoint analysis and/or regression models. Conjoint analysis would also have been an option

   for assessing price sensitivity and determining the impact of the disclosure regarding the use

   of artificial flavors in Ocean Spray Cranberry juice products. However, the survey based

   contingent valuation method that was used in my survey is also a viable approach and addresses

   the important issue of how the price consumers are willing to pay for Ocean Spray Cranberry

   juice products is impacted by the disclosure of the use of artificial flavors in the products. It

   should also be noted that CVM is often used in market research studies and is integrated with

   choice-based preference models such as conjoint analysis and choice experiments. The

   contingent valuation method used in the study conducted for this litigation is well grounded

   theoretically and is a valid and reliable approach for determining how the mislabeling of the

   Ocean Spray Cranberry juice products would impact the price consumers would be willing to

   pay for them.

8. Conjoint analysis is an appropriate survey based method when the information sought includes

   the effects of multiple independent variables on product price, perceived value or willingness

   to buy a product or service. In this litigation, however, where the information sought is the

   effect of a single independent variable (the allegedly deceptive labeling), contingent valuation

   provide a more direct and useful survey methodology.




                                                 4
